Citation Nr: 1701296	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  13-20 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1971 to May 1976. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was previously before the Board in May 2015, when it was remanded for further development. 


REMAND

The Board regrets the additional delay, but another remand is necessary before the case is adjudicated.

In his July 2011 claim, the Veteran alleged that his sleep apnea was caused by an existing service-connected condition.   The Veteran is service-connected for posttraumatic stress syndrome (PTSD), prostate cancer residuals, bilateral tinnitus, scar associated with prostate cancer,  diabetes mellitus type II (presumptive, as due to in-service herbicide exposure), left ear hearing loss, erectile dysfunction associated with prostate cancer residuals, and left hand burn residuals. 

The Veteran was afforded a VA examination in July 2015.  The examiner opined only on the question whether the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD.  The examiner opined that the Veteran's sleep apnea was not related to his active service, as his service treatment records (STRs) did not show sleep apnea, and that the disorder was not related to the service-connected PTSD.  As rationale, the examiner reported that there was increased prevalence of sleep disorders in patients with PTSD, but no etiological relationship was shown in medical literature, and that there were no comparative studies showing whether PTSD aggravated sleep apnea.

The examiner's opinion is internally inconsistent, as the examiner basically opined that despite no medical evidence supported such finding, there was increased prevalence of sleep disorders in patients with PTSD.  These two statements are contradictory. The examiner also did not comment on the Veteran's lay reports of loud snoring and choking during sleep since 1972. In addition, the examiner did not opine as to whether the Veteran's sleep apnea was related to any of his other service-connected disabilities.  

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Veteran must be scheduled for a new examination by an appropriate examiner to determine the nature and etiology of his sleep apnea.  Therefore, the Veteran should be provided a new VA examination of his prostate cancer, and any existing residuals.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

 Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for (a) VA examination(s) to determine the etiology of his sleep apnea.  The examiner must consider the Veteran's lay statements regarding his sleep symptoms since service.  The examiner must review the claims file and should note that review in the report.  A complete rationale for all opinions offered must be provided.  The examiner should specifically opine as to:

a) Whether the Veteran's current sleep apnea is at least as likely as not (50 percent or greater probability) related to his active service, or any other service-connected disability.  This must specifically include a consideration of the Veteran's statements of heavy in-service snoring and choking during sleep, which he reported started in 1972, and the continuation of those symptoms since active service.

b) Whether the Veteran's current sleep apnea is at least as likely as not (50 percent or greater probability) caused or aggravated (chronically worsened) by his service-connected disabilities, to include PTSD, prostate cancer residuals, bilateral tinnitus, scar associated with prostate cancer, diabetes mellitus type II (presumptive, as due to in-service herbicide exposure), left ear hearing loss, erectile dysfunction associated with prostate cancer residuals, or left hand burn residuals.

2. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




